DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 recites the limitation “wherein the output of the water pump is coupled to the inlet of the reservoir via the first connector and the fourth connector.” However, the newly added limitations then claim “the water pump is coupled to an inlet of at least one grow container from the plurality of grow containers via the fourth connector.” The fourth connector is initially said to be the inlet of the reservoir, but the amendment contradicts this by saying the fourth connector is the inlet to the grow container. Based on the discussion held in the interview held on 09/21/2022 wherein applicant directed the Examiner to Figure 26 as the visual representation of what claim 1 is reciting, it will be assumed that the initial limitation should actually read -wherein the output of the water pump is coupled to the inlet of the reservoir via the fourth connector and the first connector-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 20170105368 A1) in view of Brooke (US 20080229661 A1) and Stover (US 20070062112 A1).
Regarding claim 1, Mehrman teaches a hydroponic grow system (Figs 1-23B) comprising: 
a grow container (Fig 1 Item 110-upper box); 
a reservoir (Fig 2 Item 104- bottom box/pump tank) comprising: 
a water pump (Fig 2 Item 130- water pump) comprising: 
an input (Fig 2) that draws fluid into the pump ([0043], Note: all water pumps have an input that allows fluid to enter the pump.); and 
an output (Fig 2 Item 150- water supply line) that expels fluid out of the pump.
As interpreted by the examiner, the reservoir and water pump system as taught by Mehrman is similar in structure and function to the instant application. The water pump (130) provides fluid to the plant container (110) through the water supply line (150) and water manifold (148) as well as recirculates fluid directly to the reservoir (104) via a recirculation supply (156) in fluid connection with the water pump (130). While the exact connection points are not named, the structure and teachings provided above would allow one of ordinary skill in the art to create a recirculating nutrient fluid system as described in applicant's specification and drawings.
Mehrman is silent as to: a plurality of grow containers; an inlet that permits fluid to flow into the reservoir, the inlet comprising a first connector; an outlet that permits fluid to flow out of the reservoir, the outlet comprising a second connector; wherein the output of the water pump is coupled to the inlet of the reservoir via the first connector and the fourth connector, the outlet of the reservoir is coupled to the input of the water pump via the second connector and the third connector, and the output of the water pump is coupled to an inlet of at least one grow container from the plurality of grow containers via the fourth connector; and the input of the water pump is coupled to an outlet of at least one grow container from the plurality of grow containers via the third connector. 
Brooke teaches within the same field of endeavor and reasonably pertinent to the invention a hydroponic plant nutrient circulation/distribution system (Figs 1-13) comprising a plurality of grow containers (Fig 9 Items 102, 103, 104- reservoirs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Mehrman’s hydroponic grow system with the further teachings of Brooke’s plurality of grow containers in order to expand the hydroponic system, accommodating a variety of different plant types. 
Stover teaches within the same field of endeavor and reasonably pertinent to the invention a method and apparatus for cultivation of subaquatic vegetation (Figs 1-6) comprising: xX, an inlet that permits fluid to flow into the reservoir (Fig 6 See image below), the inlet comprising a first connector (Fig 6 See second image below); an outlet (Fig 6 See image below) that permits fluid to flow out of the reservoir ([0033]), the outlet comprising a second connector (Fig 6 See second image below); 

    PNG
    media_image1.png
    347
    556
    media_image1.png
    Greyscale

wherein the output of the water pump (Fig 6- water pumps) is coupled to the inlet of the reservoir (Fig 6 Item 60- storage tank) via the first connector and the fourth connector, the outlet of the reservoir is coupled to the input of the water pump via the second connector and the third connector, and the output of the water pump is coupled to an inlet of at least one grow container (Fig 6 Item 12- growing trough) from the plurality of grow containers via the fourth connector (Fig 6 See image below regarding connectors); and the input of the water pump is coupled to an outlet of at least one grow container from the plurality of grow containers via the third connector (See Fig 6 image below). As interpreted by the examiner, Stover teaches a hydroponics system wherein the water pump is an external component separate from the reservoir and growing containers capable of circulating fluid to the growing container as well as recirculating fluid through the reservoir.

    PNG
    media_image2.png
    330
    561
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Mehrman’s hydroponic grow system with the further teachings of Stover’s pump and connectors in order to provide an external pumping system, allowing convenient access to components for repair or replacement. 
Regarding claim 2, modified Mehrman teaches all of the abovementioned claim 1 and further teaches wherein at least one outlet from at least one grow container from the plurality of grow containers is coupled to the input of the water pump ([0044)]). 
Regarding claim 4, modified Mehrman teaches all of the abovementioned claim 1 and further teaches an air pump (Fig 1 Item 120- air pump) having an output coupled to an inlet of at least one grow container from the plurality of grow containers ([0040]).
Regarding claim 5, modified Mehrman teaches all of the abovementioned claim 1 and further teaches wherein at least one grow container from the plurality of grow containers comprises an injector having a first output nozzle (Fig 2 Item 142- spray water header, [0042]). 
Regarding claim 6, modified Mehrman teaches all of the abovementioned claim 5 but is silent as to wherein the injector further comprises a second output nozzle and the nozzles are aligned with the at least one grow container such that a vortex is generated in the at least one grow container, wherein the at least one grow container comprises a cylindrical vessel and the vortex revolves around a center axis of the cylindrical vessel. 
Stover teaches within the same field of endeavor and reasonably pertinent to the invention a method and apparatus for cultivation of subaquatic vegetation (Figs 1-6) wherein the injector (Fig 2 Item 35- water feeder pipe) further comprises a second output nozzle (Fig 2 Item 37- nozzles) and the nozzles are aligned with the at least one grow container such that a vortex is generated in the at least one grow container revolving around a center axis ([0018]; clockwise/counterclockwise flow revolves a center axis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Mehrman’s injector with the further teachings of Stover’s adjustable nozzles in order to create a variety of currents in the system, mimicking real world growth conditions in order to stimulate plant growth. 
Modified Mehrman teaches the claimed limitations except wherein the at least one grow container comprises a cylindrical vessel. It would have been an obvious matter of design choice to make the different portions of the vessel of whatever form or shape was desired or expedient, such as a cylindrical shape to allow for more efficient mixing and distribution of the nutrient solution. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 21, modified Mehrman teaches all of the abovementioned claim 1 and further teaches wherein at least one outlet of at least one grow container from the plurality of grow containers is coupled to at least one inlet of at least one other grow container from the plurality of grow containers (Brooke- Fig 9 Items 102,103,104- reservoirs, [0040]).
Regarding claim 24, modified Mehrman teaches the claimed invention except wherein at least one grow container from the plurality of grow containers comprises an annular bottom surface. It would have been an obvious matter of design choice to make the different portions of the bottom surface of whatever form or shape was desired or expedient, such as an annular shape to allow for more efficient mixing and distribution of the nutrient solution. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 27, Mehrman as modified above teaches the claimed invention except wherein the grow container comprises a bottom surface having a toroidal shape. It would have been an obvious matter of design choice to make the different portions of the grow container bottom surfaces of whatever form or shape was desired or expedient such as a toroidal shape in order to better circulate fluid. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 20170105368 A1) in view of Brooke (US 20080229661 A1) and Stover (US 20070062112 A1) as applied to claim 1 above, and further in view of Moss (US 4045909 A).
Regarding claim 7, modified Mehrman teaches all of the abovementioned claim 1 but is silent as to wherein the reservoir comprises a mixing vessel having an injector, wherein the outlet of the reservoir comprises a cylindrical collector having an elliptical input and an elliptical output of the injector is aligned with the elliptical input of the cylindrical collector such that a stream of fluid flows from the elliptical output of the injector to the elliptical input of the cylindrical collector. 
Moss teaches within the same field of endeavor and reasonably pertinent to the invention a horticultural nutrient feeding and draining system wherein the reservoir comprises a mixing vessel (Fig 1, reservoir 15) having an injector (Fig 1, discharge opening 20) wherein the outlet of the reservoir comprises a cylindrical collector having an elliptical input (Fig 1, pipe 17) and an elliptical output of the injector is aligned with the elliptical input of the cylindrical collector such that a stream of fluid flows from the elliptical output of the injector to the elliptical input of the cylindrical collector (Fig 1, discharge opening 20 and pipe 17 are lined up). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Mehrman’s reservoir with the further teachings of Moss’s mixing vessel in order to evenly distribute nutrients into the reservoir. 
Regarding claim 23, the modified reference teaches the limitations of claim 7 and further Moss teaches wherein the elliptical input of the cylindrical collector is situated below a surface level of the mixing vessel and the elliptical output of the injector is situated above a surface level of the mixing vessel (Fig 1, inlet of pipe 17 below nutrient level 14 and discharge opening 20 is above nutrient level 14).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 20170105368 A1) in view of Stover (US 20070062112 A1).
Regarding claim 25, Mehrman teaches a hydroponic grow system (Figs 1-23B) comprising: 
a grow container (Fig 1 Item 110-upper box); 
a reservoir (Fig 2 Item 104- bottom box/pump tank); and 
a water pump (Fig 2 Item 130- water pump), 
an input (Fig 2) that draws fluid into the pump ([0043], Note: all water pumps have an input that allows fluid to enter the pump.); and 
an output (Fig 2 Item 150- water supply line) that expels fluid out of the pump.
Mehrman does not explicitly teach wherein an input of the water pump is coupled to an outlet of the reservoir and an outlet of the grow container, and wherein an output of the water pump is coupled to an inlet of the grow container and an inlet of the reservoir.
Stover teaches within the same field of endeavor and reasonably pertinent to the invention a method and apparatus for cultivation of subaquatic vegetation (Figs 1-6) wherein an input of the water pump is coupled to an outlet of the reservoir and an outlet of the grow container, and wherein an output of the water pump is coupled to an inlet of the grow container and an inlet of the reservoir (See Annotated Figure 6 above for the fluid connection between reservoir, pump, and grow containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Mehrman’s hydroponic grow system with the further teachings of Stover’s pump and connectors in order to provide an external pumping system, allowing convenient access to components for repair or replacement. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 20170105368 A1) in view of Stover (US 20070062112 A1) as applied to claim 1 above, and further in view of Moss (US 4045909 A).
Regarding claim 26, modified Mehrman teaches all of the abovementioned claim 1 but is silent as to wherein the reservoir comprises a mixing vessel having an injector, wherein the outlet of the reservoir comprises a cylindrical collector having an elliptical input and an elliptical output of the injector is aligned with the elliptical input of the cylindrical collector such that a stream of fluid flows from the elliptical output of the injector to the elliptical input of the cylindrical collector.
Moss teaches within the same field of endeavor and reasonably pertinent to the invention a horticultural nutrient feeding and draining system wherein the reservoir comprises a mixing vessel (Fig 1, reservoir 15) having an injector (Fig 1, discharge opening 20) wherein the outlet of the reservoir comprises a cylindrical collector having an elliptical input (Fig 1, pipe 17) and an elliptical output of the injector is aligned with the elliptical input of the cylindrical collector such that a stream of fluid flows from the elliptical output of the injector to the elliptical input of the cylindrical collector (Fig 1, discharge opening 20 and pipe 17 are lined up). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Mehrman’s reservoir with the further teachings of Moss’s mixing vessel in order to evenly distribute nutrients into the reservoir. 
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Applicant’s argument, on Page 7 of the Remarks, that neither Mehrman, Brooke, nor Stover teach “the input of the water pump is coupled to an outlet of at least one grow container from the plurality of grow containers via the third connector” is not found persuasive. Applicant states that “recirculation of Stover is accomplished indirectly via the reservoir and not directly via the pump,” which is not commensurate with the scope of the claims. The claims presently only recite “coupled to” and do not require any direct connection as the Applicant is arguing. Stover teaches a fluid recirculation system the fluidly couples the first, second, third, and fourth connectors with the reservoir, pump, and grow containers, which presently appropriately reads on the claim limitations.
Applicant’s arguments with respect to claims 7 and 23 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simmons (US 8250809 B2). The reference listed relates to hydroponic grow systems with nutrient/water recirculating systems which directly relates to the present claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642